Citation Nr: 0819206	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO. 06-10 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a higher initial rating for residual, old 
healed fracture of the left femoral neck with pain, evaluated 
as 20 percent disabling, prior to October 12, 2005. 

2. Entitlement to a higher initial rating for residual, old 
healed fracture of the left femoral neck with pain, evaluated 
as 40 percent disabling, from October 12, 2005 to 
April 24, 2006. 

3. Entitlement to a higher initial rating for total left hip 
replacement (previously rated as residual, old healed 
fracture of the left femoral neck with pain), rated as 
30 percent disabling from June 1, 2007. 

4. Entitlement to a compensable initial rating for scar, 
residual, old healed fracture of the left femoral neck.

5. Entitlement to a higher initial rating for residual, 
status post fracture of the right clavicle, currently 
evaluated as 10 percent disabling. 

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to 
October 2003. 

This matter comes from the June 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for residual, old healed fracture of the left femoral neck 
with pain and scar, awarded a 10 percent rating, effective 
October 18, 2003, and granted service connection for 
residual, status post fracture of the right clavicle, awarded 
a noncompensable rating, effective October 18, 2003. The 
veteran disagreed with the initial ratings awarded, and the 
current appeal ensued. 

By rating decision of January 2006, the 10 percent rating for 
residuals, old healed fracture of the left femoral neck with 
pain was increased to 20 percent, effective from 
October 18, 2003, the date of claim. A 40 percent rating was 
granted, effective from October 12, 2005. The scar was 
separated from the left femoral neck rating and was granted a 
noncompensable rating for scar, residual, old healed fracture 
of the left femoral neck, effective October 18, 2005. The 
noncompensable rating for residual, status post fracture 
right clavicle, was granted a 10 percent rating, effective 
October 18, 2003. 

By rating decision of December 2006, the veteran was granted 
a total rating from April 24, 2006 for total hip replacement, 
effective the date of the veteran's total hip replacement. 
Effective June 1, 2007, the veteran's rating was assigned as 
the minimum rating following prosthetic replacement of the 
head of the femur of the acetabulum. 





In August 2007, the veteran submitted a statement indicating 
that she has depression as a result of her service-connected 
left hip replacement. If the veteran wishes to pursue a claim 
of service connection for a depressive disorder, secondary to 
the service-connected left hip disorder, she should contact 
the RO. Further action on this matter is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the 
veteran's favor, for the period beginning October 18, 2003 to 
April 23, 2006, the symptoms of the residuals of a healed 
fracture of the left femoral neck are pain and loss of use 
involving no more than thigh flexion limited to 10 degrees ; 
favorable ankylosis in flexion in an angle between 20 degrees 
and 40 degrees and slight adduction or abduction, nor is 
nonunion of the femur shown.

2. Since April 24, 2006, a total left hip replacement 
(previously rated as residual, old healed fracture of the 
left femoral neck with pain), moderately severe residuals of 
weakness, pain, or limitation of motion have not been shown. 

3. A scar, residual, old healed fracture of the left femoral 
neck is not manifested by an area of 144 square inches (929 
cm. ) or greater, is not painful, unstable, or shows 
limitation of function of the affected part.

4. With resolution of the benefit of the doubt in the 
veteran's favor, the symptoms of the residuals of a fracture 
of the right clavicle include findings tantamount to loose 
movement and periodic dislocation.





CONCLUSIONS OF LAW

1. The criteria for an initial rating of 40 percent, but no 
higher, beginning October 18, 2003 to April 23, 2006 for the 
residuals of an old healed fracture of the left femoral neck 
with pain are approximated. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5255 (2007). 

2. The criteria for a rating in excess of 30 percent since 
April 24, 2006, for a total left hip replacement (previously 
rated as residual, old healed fracture of the left femoral 
neck with pain), are not approximated. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a Diagnostic Code 5054 (2007). 

3. The criteria for an initial compensable rating for scar, 
residual, old healed fracture of the left femoral neck are 
not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118 
Diagnostic Codes 7802, 7803, 7804 (2007). 

4. The criteria for an initial rating of 20 percent for the 
residuals, status post fracture of the right clavicle, are 
approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a 
Diagnostic Code 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; (3) that 
the veteran is expected to provide; and (4) must ask the 
veteran to provide any evidence in her possession that 
pertains to the claims. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v Nicholson, 487 F.3d 881 (2007). 

In an April 2004 letter, the veteran was advised in 
accordance with the law regarding what was needed to 
establish her service connection claim. The April 2004 letter 
was forwarded to the veteran prior to the initial decision on 
the claim as required by law. Here, service connection was 
granted and the veteran is now challenging the initial 
evaluation assigned following the grant of service 
connection. 

In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
At 490-91. Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied. 




The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of these claims. 
The record includes service medical records, VA compensation 
and pension examinations, VA outpatient treatment records, 
and private treatment records. Statements from the veteran 
and her spouse were also associated with the claims folder. 
There are no known additional records to obtain. 

Further, appropriate VA-sponsored medical inquiry has been 
conducted. Charles v. Principi, 16 Vet. App. 370 (2002); 38 
U.S.C.A. § 5103A(d)(2). As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analyses of the Claims 

Service connection for residual, old healed fracture of the 
left femoral neck with pain and scar, was awarded a 
10 percent rating, effective October 18, 2003. The veteran 
disagreed with the initial rating awarded, and the current 
appeal ensued. 

By rating decision of January 2006, the 10 percent rating for 
residuals, old healed fracture of the left femoral neck with 
pain was increased to 20 percent, effective from 
October 18, 2003, the date of claim. A 40 percent rating was 
granted, effective from October 12, 2005. The rating for the 
scar was separated from the left femoral neck rating and was 
granted a noncompensable rating for scar, residual, old 
healed fracture of the left femoral neck, effective 
October 18, 2003. 

By rating decision of December 2006, the veteran was awarded 
a total disability rating from April 24, 2006 on the basis of 
a total hip replacement, effective the date of the surgical 
procedure. Effective June 1, 2007, the veteran was assigned a 
30 percent rating, the minimum rating following prosthetic 
replacement of the head of the femur of the acetabulum. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The veteran's left hip disability is evaluated in stages as 
the veteran's disability rating was increased during the 
appellate period. Although the veteran's noncompensable scar 
rating has remained as such throughout the rating period, it 
may be assigned a staged rating if so warranted from the 
initial grant of service connection. Further, it has been 
held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded. AB v. Brown, 6 
Vet. App. 35, 38 (1992). 

Therefore, the veteran's left hip disability claim must be 
evaluated for the period prior to October 12, 2005, to 
determine if the veteran warrants more than a 20 percent 
rating; from October 12, 2005 to April 24, 2006, to determine 
if the veteran warrants in excess of a 40 percent rating, and 
after the 13 months wherein the veteran received a total 
rating for a total left hip replacement, from June 1, 2007 to 
determine if she warrants an initial rating in excess of the 
minimum rating for a left hip replacement which is rated 
30 percent since that time.

In all of these determinations, the Board applies applicable 
statute, regulation and the rulings of the appellate courts. 
See 38 U.S.C.A §  7104(d); see also Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and 
bases for its findings and conclusions on all material facts 
and law presented on the record must be sufficient to enable 
the claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.).

Further, when the weight of the evidence between that 
favoring the claim and that against the claim is in 
approximate balance, the law mandates that the benefit of the 
doubt be granted in the veteran's favor. It is upon this 
basis that the Board presently in part grants the appeal. 38 
U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).
    

Residuals of Left Femoral Neck Fracture

For the period beginning since the date of her discharge from 
active duty and continuing until April 23, 2006 (i.e., prior 
to surgery), the veteran's complaints relative to her left 
femoral neck fracture residuals have remained relatively 
constant. Although a 20 percent rating is assigned for the 
period beginning October 18, 2003 but only continuing until 
October 12, 2005 when a 40 percent rating is effective, the 
Board finds that given the veteran's complaints of functional 
loss due to pain, the earliest severity of the disorder she 
reports is not definitely ruled out. It is on this basis that 
the benefit of the doubt will be accorded to the veteran and 
a 40 percent rating will be assigned, effective October 18, 
2003.


Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5250 grants a 60 percent disability rating for ankylosis of 
the hip that is rated favorable in flexion of an angle 
between 20 degrees and 40 degrees, slight adduction or 
abduction. A 70 percent disability rating is assigned for 
ankylosis of the hip that is intermediate. A 90 percent 
disability rating is assigned for unfavorable ankylosis of 
the hip that is extremely unfavorable ankylosis, the foot 
does not reach the ground, and crutches necessitated.

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees. For the next 
higher rating of a 20 percent disability evaluation, there 
must be limitation of flexion to 30 degrees. For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees. A 40 percent rating requires flexion limited to 10 
degrees. 38 C.F.R. § 4.71(a), Diagnostic Code 5252.

Under Diagnostic Code 5254, an 80 percent disability 
evaluation is assigned for a flail joint. Diagnostic Code 
5255 provides that malunion of the femur with slight hip 
disability warrants a 10 percent evaluation, moderate hip 
disability warrants a 20 percent evaluation, and marked hip 
disability warrants a 30 percent evaluation. A fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weightbearing preserved with aid of a 
brace warrants 60 percent. An 80 percent rating is warranted 
for nonunion with loose motion (spiral or oblique fracture). 

Diagnostic Code 5054 provides a 100 percent evaluation for 
hip replacement (prosthesis) with prosthetic replacement of 
the head of the femur or of the acetabulum for 1 year 
following implantation of prosthesis. Thereafter, a 90 
percent evaluation may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to 
require the use of crutches. A 70 percent evaluation is 
assignable for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis. 
With moderately severe residuals of weakness, pain, or 
limitation of motion, a 50 percent evaluation may be 
assigned. The minimum rating assignable is 30 percent.

In general, 38 C.F.R. § 4.71, Plate II provides a 
standardized description of ankylosis and joint movement. Hip 
flexion from 0 to 125 degrees and hip abduction from 0 to 45 
degrees is considered normal.

The veteran underwent a QTC examination for VA purposes in 
February 2004, accompanied by review of the claims folder and 
medical evidence. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The veteran indicated that she was diagnosed in service in 
June 2002 with a stress fracture. Following this, she was 
issued crutches but one crutch broke and caused the 
displacement of the left femur. She had four pins each 
inserted into the hip area, on the femur. She complained of 
daily pain and stiffness, without the ability to stand for 
more than one or two hours without significant pain. 

Physical examination in February 2004 revealed no edema of 
the lower extremities. The general appearance of the hips 
were within normal limits. Range of motion of the hips was 
flexion of 120 degrees, extension of 30 degrees, abduction of 
25 degrees, adduction of 45 degrees, external rotation of 
60 degrees, and internal rotation of 40 degrees, all 
bilaterally with no pain. Pain, fatigue, weakness, lack of 
endurance, and incoordination did not affect the range of 
motion. The pertinent diagnosis was an old healed fracture of 
the left femoral neck with placement of orthopedic screw and 
residual pain and scar. 

The veteran underwent an additional QTC examination for VA 
purposes in December 2004. The veteran explained that her 
symptoms of the left hip are achiness and burning pain. The 
symptoms occurred once a week lasting for two days. Range of 
motion testing of the left hip revealed flexion of 125 
degrees, extension of 30 degrees, adduction of 20 degrees, 
abduction of 30 degrees, external rotation of 60 degrees, and 
internal rotation of 40 degrees. Range of motion was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance, after repetitive use. The major functional impact 
was pain. Incoordination was not affected by repetitive use. 
X-ray examination of the left femur showed orthopedic repair 
of the left femoral neck fracture with the fracture being 
old. No acute pathology was demonstrated. The examiner 
indicated that the effect of the condition on the veteran's 
usual occupation and daily activity was described as 
"considerable."

It is noteworthy that in her initial notice of disagreement 
as well as subsequent submissions, the veteran asserted (1) 
the series of examinations in 2004 was inadequate as it did 
not fully ascertain or assess her complaints of pain and loss 
of use; and (2) that notwithstanding such pain and loss of 
use, she continued to both work at her employment as well as 
attempted with varying degrees of success to maintain 
physical activity.  

The veteran underwent a QTC examination for VA purposes in 
October 2005. AS she did previously, the veteran complained 
of constant ache of the left hip radiating down the leg and 
the groin with reduced range of motion and reduced strength 
in the leg. These symptoms occurred constantly. The 
functional impairment was reduced activity and she lost 
approximately one week a month from work. Of present note to 
the Board, the veteran's subjective complaints were not 
materially different than she previously reported.  

Physical examination revealed the veteran had a scar 
measuring 2.5 cm. x 0.25 cm. on the left thigh. The scar was 
noted to be level, non tender, non disfiguring and did not 
involve an exposed area. There was no ulceration, adherence, 
or instability. There was no tissue loss greater than 
6 square inches. The scar was slightly hypopigmented, but 
there was no abnormal texture and no limitation of motion of 
the scar. Range of motion testing for the left hip was 
flexion of 125 degrees, extension of 10 degrees, adduction 
was 20 degrees, abduction was 20 degrees, and external and 
internal rotation was 0 degrees. 

After repetitive use during a flare-up, the left hip was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination with pain having the major 
functional impact on the range of motion of the left hip. X-
ray examination revealed the previously noted old healed 
fracture of the left femoral neck with four pins noted at the 
site of the fracture reduction. The bone was otherwise 
normal. No actual fractures were seen. The soft tissues were 
unremarkable. The pertinent diagnosis was status post 
fracture of the left femoral neck with residual pain and scar 
noted. 

Private treatment records from October 2005 to May 2006 were 
obtained and associated with the claims folder. In 
October 2005, some "significant changes" were seen in the 
shape of the femoral head. The veteran had severe progression 
of pain over the previous four weeks. The pain was affecting 
her activities of daily living. The author of the treatment 
note indicated that it was difficult ascertain any changes in 
cartilage, although a total loss was not indicated. The 
contour was significantly different from the opposite side 
and appeared she had some significant subchondral change. It 
appeared that the superior-most screw exited the neck and 
went into the head. The medical care provider noted that the 
surgical screws appeared to be in a reasonable position, and 
there was no evidence of any loosening or hardware migration. 

In November 2005, the veteran's CT scan was reviewed and the 
examiner observed that it appeared one of the surgical screws 
was "prominent" and there was evidence of avascular 
necrosis due to the linear lucencies and the sclerosis in the 
femoral head. A hip injection with improvement in the 
veteran's symptoms following injection was noted in 
November 2005. 

In December 2005, the veteran underwent surgery to remove the 
screws through the femoral head and neck. One of the four 
screws remained and the head portion of the screw appeared to 
have sheared off. A January 2006 x-ray of the left hip showed 
a retained drill bit or fixation pin parallel to the midline 
axis of the femoral neck and just below it with cephalac tip 
located in the inferior hemisphere of the left femoral head. 
There was subchondral fracture and collapse involving the 
superomedial femoral head. The appearance was consistent with 
extensive avascular necrosis involving the left femoral head 
with subchondral fracture and partial collapse. 


In April 2006, she was seen for her preoperative workup for a 
left hip replacement. She had severe pain, a severe limp, and 
used a cane most of the time. She did sedentary work, could 
walk only two blocks, had difficulty with shoes and socks and 
stairs of any method. She had no trouble with sitting and no 
deformity. Physical examination of the left hip showed a 
severe limp, and left leg length was 1 cm. shorter than 
right. Range of motion of the left hip was flexion of 
105 degrees, extension was full, abduction was 5 degrees, 
adduction was 10 degrees, internal rotation was 0 degrees, 
and external rotation was 10 degrees. Muscle power was 4/5. 
X-rays showed stage III collapse and early arthritis as well. 
Later that month, she underwent a left total hip replacement. 

The evidence thus reviewed indicates that although the 
isolated clinical findings were recorded on the VA 
examinations in 2004, the veteran had constant complaints of 
pain (predominantly severe, especially within the year prior 
to her surgery) and diminution of function, which she 
essentially worked through and overcame. The Board so 
observes in passing that such is not surprising, as the 
veteran's service medical records indicate that prior to her 
in-service injury, she was always reported to be in excellent 
physical condition and apparently engaged in a variety of 
sports and physical fitness activities. 

Although examiners recorded clinical findings generally 
suggesting that the veteran did not then sustain such pain, 
fatigue, weakness, lack of endurance, and incoordination such 
that a rating greater than 20 percent could be applied up to 
October 2005, her essential subjective complaints were the 
same in both examinations of February and December 2004 as 
well as that of October 2005. 

An essential factor in the Board's present review was that 
the surgical hardware from the veteran's hip procedures was 
apparently installed to address such complaints of pain, and 
may have failed until she underwent surgical procedure in 
April 2006. Throughout, essential findings were similar, 
however, range of motion was said to be additionally limited 
by pain, fatigue, weakness, and lack of endurance with 
repetitive use. It is true that in the latter examination hip 
abduction, while 15 degrees less than normal, was better than 
it was found to be in February 2004 when abduction was 25 
degrees and in December 2004, abduction was 30 degrees, but 
the veteran's reports of subjective pain have been consistent 
throughout; the veteran's reports as to these symptoms are 
deemed credible, and this factor cannot be ruled out based 
upon the evidence of record, in particular the need for 
corrective surgery up to April 2006. 

Between October 2005 and April 2006, there was additional 
disability found as it relates to the left hip disability - 
essentially confirming that the veteran's left hip disability 
was characterized by the limitation of motion warranting the 
assignment of a 40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 . The October 2005 QTC examiner 
indicated, in pertinent part, that during a severe flare up 
of the left hip, the veteran does not have any range of 
motion of that hip. The veteran's disability rating was 
increased from 20 to 40 percent, effective the date of the 
October 2005 QTC examination. 

While the Board finds that the veteran's disability warrants 
the assignment of a 40 percent rating beginning October 18, 
2003, it emphasizes that this finding is upon the according 
the veteran the benefit of the doubt. Ashley v. Brown, 6 Vet. 
App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 
(1994). A careful scrutiny of the record finds no support for 
a rating greater than the presently-assigned 40 percent for 
the period in question. See Johnston v. Brown, 10 Vet. App. 
80 (1997); Butts v. Brown, 5 Vet. App. 532 (1993) (en banc); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

No evidence of ankylosis was reported during the 
examinations, and therefore, an increased rating is not 
warranted under Diagnostic Code 5250. The veteran was not 
diagnosed as having a flail hip and therefore an increased 
rating was not warranted under Diagnostic Code 5254. Further, 
the veteran had not had a hip replacement at that time and 
therefore did not warrant an increased rating under 
Diagnostic Code 5054.There was no nonunion f the femur 
warranting an increased initial rating under the provisions 
of Diagnostic Code 5255.  The only appropriate code the 
veteran could be rated under is Diagnostic Code 5252 for 
range of motion of the thigh. The veteran was already rated 
40 percent, the highest disability rating available under 
this diagnostic code.  

With regard to the currently-assigned 30 percent disability 
rating beginning June 1, 2007 and continuing thereafter, the 
preponderance of the evidence is against the claim. In 
May 2006, she was seen two weeks status post operative a left 
uncemented total hip arthroplasty. She was doing well and not 
taking any pain medication. The incision was well healed and 
leg length was close to equal. Abduction and flexion were 
about 20-25 degrees. Her gait with a single support was 
smooth. No swelling was seen. Her physician indicated that 
the veteran could return  to work the next week with a single 
support. While not determinative of the Board's findings, the 
physician's report is highly probative that the corrective 
surgery was expected to produce satisfactory results. See Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993). 

In June 2006, the veteran's private medical records showed 
that the veteran was six weeks following her uncemented total 
hip replacement. The veteran went back to work in two weeks, 
but had too much trouble sitting and took herself out of 
work. She had been sitting on a cushion and walking with a 
single crutch. She indicated that she was pleased with the 
surgery. She still had some soreness of the buttocks muscles. 
Physical examination revealed a moderate limp without 
support. There was no limp with support. Leg lengths were 
equal. Range of motion of the left hip was flexion of 
110 degrees, full extension, abduction of 40 to 45 degrees, 
adduction was 10 degrees, external rotation of 30 degrees, 
and internal rotation of 10 degrees. Her muscle power was 4/5 
and her incision looked good. There was not much swelling of 
the buttock and her x-rays looked "good." The assessment 
was satisfactory course six weeks post left uncemented total 
hip replacement. 

In September 2007, the veteran underwent a QTC examination 
for VA purposes. The veteran complained of weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, and fatigability, all accompanied by pain. She did 
not have locking or dislocation. She had daily pain, 
sometimes for 24 hours, and the nature of the pain was 
burning, aching, and cramping. The pain level was 7/10. She 
related incapacitating episodes that lasted for five days. 
Over the past year, she stated that she had multiple 
incidents of incapacitation. At the time of the examination, 
she was using Tylenol and Ibuprofen for pain. She also 
related that her implanted hip joint had painful motion and 
weakness. The symptoms were severe pain. She stated that she 
was unable to walk her dogs, difficulty standing, sitting, or 
riding in a vehicle. 

Physical examination showed a level scar present at the left 
hip measuring 16 cm. x 0.5 cm. with hyperpigmentation of more 
than six square inches. There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, hypopigmentation 
or abnormal texture. Leg length from the anterior superior 
iliac spine to the medial malleolus was 81 cm. on the right 
and 80 cm. on the left. Feet showed no abnormal 
weightbearing. Posture was within normal limits. Gait was 
abnormal with a marked limp. She did not require an assistive 
device for ambulation. The left hip showed guarding of 
movement. There was no edema, effusion, weakness, tenderness, 
redness, heat, or subluxation. Range of left hip motion was 
flexion of 125 degrees, extension of 30 degrees, adduction of 
25 degrees, abduction of 45 degrees, external rotation of 
30 degrees, and internal rotation of 20 degrees. All motions 
were noted to be painful. The left hip joint function was 
additionally limited by the following after repetitive use: 
pain, fatigue, lack of endurance, and incoordination. 
Weakness did not additionally limit the joint function. The 
joint function was additionally limited by 0 degrees. X-rays 
showed prosthetic replacement of the left hip joint with an 
otherwise normal study. The pertinent diagnoses were fracture 
of the left femoral neck, postoperative total hip replacement 
and scar, fracture of the femoral neck. The objective 
findings were prosthetic replacement of the left hip joint, 
limb length discrepancy, decreased range of motion, pain with 
range of motion, pain with all repetitive motion, and scar.

The veteran had a total left hip replacement in April 2006. 
Pursuant to Diagnostic Code 5054, the veteran was provided a 
100 percent rating for one year following implantation of 
prosthesis. At the end of that period, the veteran was 
provided the minimum rating assignable of 30 percent. The 
September 2007 QTC examination showed range of motion with 
all motions to be painful. However, the joint function was 
additionally limited by 0 degrees. However, moderately severe 
residuals of weakness, pain, or limitation of motion, was not 
shown and there is no evidence that the prior difficulties 
with surgical hardware was again present. In this respect, 
the previously noted support for the veteran's subjective 
accounts, which in large part was the basis for according the 
benefit of the doubt to the veteran in the ratings up to 
April 2006, was no longer present. 

The preponderance of the evidence is therefore against a 
rating greater than the currently-assigned 30 percent, 
beginning June 1, 2007. While the veteran argues that it is 
likely she will require further surgery in the future, such a 
future expectation is not presently the basis for the 
granting of an increased rating, which necessarily must be 
based upon current findings. Fenderson v. West, 12 Vet. App. 
119 (1999)(When a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim); see 
Francisco v. Brown, 7 Vet. App. 55 (1994); see also Solomon 
v. Brown, 6 Vet. App. 396 (1994) (Generally, the degree of 
impairment resulting from a disability involves a factual 
determination of the current severity of the disability).  

Therefore, the minimum rating assignable is 30 degrees and is 
warranted in this case. 


Scar

The veteran has a scar associated with her left hip 
disability. Initially, the scar was rated along with the hip 
disability, but it was separated and provided a 
noncompensable rating throughout this appeals period. After a 
thorough review of the medical evidence, the veteran's scar 
of the healed fracture of the left femoral neck is 
appropriately rated as noncompensable for the entire appeals 
period. 

A 10 percent rating is warranted for: scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, with area or areas of 144 square inches (929 
sq. cm.) or greater. See 38 C.F.R. § 4.118,  Diagnostic Code 
7802. Under Diagnostic Code 7803, a 10 percent rating is 
warranted for a superficial unstable scar. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are painful on 
examination. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31

A review of the record reveals that the veteran's scar of the 
left femoral neck warrants no more than the current 
noncompensable rating reflects. The scar has been described 
as level, with no tenderness, adherence, ulceration, 
instability or keloid formation. The area is not exposed and 
the area is not greater than 929 square cm. Although the 
veteran had pain associated with her hip disability, that 
pain was not resulting from the scar of the femoral head. 

Based on the foregoing, the veteran's noncompensable rating 
for scar of the femoral head reflects an appropriate 
evaluation of the veteran's service-connected scar. 
Therefore, a compensable rating is not warranted. 


Residuals - Right Clavicle Fracture

The veteran's service medical records indicate that she 
sustained a right mid-clavicle fracture in a bicycle 
accident. The fracture residuals are currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 as malunion; or non-union of the clavicle without loose 
movement. According the benefit of the doubt to the veteran, 
the Board will grant a 20 percent rating. Alemany, as above. 

During examinations of February and October 2004, as well as 
that in October 2005, the veteran reported that her in-
service injury to her right clavicle resulted in periodic 
dislocations. On these occasions, examiners noted that the 
veteran had a protruding bone on her upper chest, the result 
of the in-service fracture. She reported that this would pop 
in and out, depending on her activity, and that she had 
continuous pain. 

Radiographic examination on these occasions demonstrated an 
old healed fracture, and clinical findings were that the 
veteran had full flexion, abduction, and external and 
internal rotation capability of both shoulders. Examination 
reports, February and December 2004 and October 2005. In 
particular, during the latter examination, the shoulder was 
noted to be normal in appearance, with no atrophy or weakness 
noted. However, the examiners noted that the veteran reported 
that she was unable to lift items that were "heavy," and 
there was no mention of any evidence which indicated that her 
reports of a periodic clavicle displacement were unsupported. 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 20 percent 
rating is warranted for dislocation; or non-union of the 
clavicle with or without loose movement. The Board presently 
grants the benefit and assigns a 20 percent rating, (the 
maximum schedular evaluation) based upon according the 
veteran the benefit of the doubt in her subjective reports of 
periodic non-union or dislocation. 

The Board observes that a note under the diagnostic code 
provides that an alternative basis for rating the disability 
involves the rating of impairment of the contiguous joint. 
The evidence of record does not support such application to 
the veteran's case, because as noted above, the contiguous 
joint has constantly displayed full range of motion during 
the entirety of the appellate period.

A 20 percent initial rating is therefore assigned.


	(CONTINUED ON NEXT PAGE)









ORDER

A 40 percent initial rating for residual, old healed fracture 
of the left femoral neck with pain, from October 18, 2003 to 
October 11, 2005 is granted. 

A rating greater than 40 percent for residual, old healed 
fracture of the left femoral neck with pain from 
October 12, 2005 to April 24, 2006 is denied. 

A rating greater than 30 percent for total left hip 
replacement (previously rated as residual, old healed 
fracture of the left femoral neck with pain) from 
June 1, 2007 is denied. 

An increased initial compensable rating for scar, residual, 
old healed fracture of the left femoral neck is denied. 

A 20 percent initial rating for residuals of a right clavicle 
fracture is granted. 




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


